Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION
Claim Rejections
                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17  are rejected under 35 USC 103 (b) as being unpatentable over  Yoshinara
(US 10,269,482) in view of Kitajima (US 10,002,710).
Regarding to claim 1, Yoshinara et al disclose the circuit as shown on Figures 1-4 comprising:
-an element body (1) including a plurality of base layers (9A-9F) stacked in a first direction (horizontal);
-an inner conductor (10A-10D) disposed in the element body (1); and -a mounting terminal (15-16) connected to the inner conductor (IGA, 1QD), wherein the multilayer electronic component has a mount surface (4) positioned on a mounted side when the multilayer electronic component is mounted: the mount surface (4) is disposed so as not to intersect an axis along the first direction (vertical); and
-the mounting terminal (15-16) is disposed on the mount surface (4) and embedded (integrated) from the mount surface into the element body (1).

Regarding to claim 3, wherein the mounting terminal (15, 16) is embedded in a direction perpendicular to the mount surface, see Figure 1.
Regarding to claim 4, wherein the mounting terminal (15, 16) is exposed from the element body, see Figure 1.
Regarding to claim 5. wherein the mounting terminal (15, 16) comprises interlayer conductors disposed in respective at least three adjacent ones (9C-9D) of the plurality of base layers. Regarding to claim 6, wherein the mounting terminal (15, 16) is in the shape of a rectangular parallelepiped.
Regarding to claim 7, wherein the multilayer electronic component is in the shape of a rectangular parallelepiped and includes a plurality of mounting terminals; and the plurality of mounting terminals (15, 16) are disposed on the same mount surface (4).
Regarding to claim 8, wherein the multilayer electronic component is in the shape of a rectangular parallelepiped and has a side face perpendicular to the mount surface, the multilayer
electronic component further comprising a side terminal disposed on the side face and connected to the mounting terminal, see Figures 1- 2.
Yoshinara et al disclose all limitations of the claimed invention but fail to disclose that:
-the mounting terminal is disposed on the mount surface and embedded from the mount surface into the element body such that such that the mount surface circumscribes the mounting terminal as called for in claim 1.
          Nevertheless,  Kitajima suggests to place the mounting terminal (6f on Figure 1 or 105 on Figure 7) inside the mounting layer for reducing or preventing defects in mounting  components, 
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to place the mounting terminal of Yashinara et al inside the mounting layer as suggested by Kitajima for the purpose of reducing or preventing defects in mounting  components.
Regarding claim 17, wherein the modified device would have the mounting terminal has the modified device of an exposed surface that is exposed from the element body and circumscribed by the mount surface; and the mount surface and exposed surface are coplanar.


Claims 1-6, 8 and 17 are rejected under 35 USC 102 (a((2) as being anticipated by Uchikoba et al (US 2002/0057174).
Regarding to claim 1, Uchikoba et al disclose the circuit as shown on Figures 1-6 comprising:
-an element body (11) including a plurality of base layers (31) stacked in a first direction (horizontal);
-an inner conductor (13) disposed in the element body (11); and
-a mounting terminal (12) connected to the inner conductor (13), wherein the multilayer electronic component has a mount surface (15) positioned on a mounted side when the multilayer electronic component is mounted; the mount surface (15) is disposed so as not to intersect an axis along the first direction (vertical); and
-the mounting terminal (12) is disposed on the mount surface (15) and embedded (integrated) from the mount surface into the element body (11).

Regarding to claim 3, wherein the mounting terminal (12) is embedded in a direction perpendicular to the mount surface, see figure 1.
Regarding to claim 4, wherein the mounting terminal (12) is exposed from the element body, see
Regarding to claim 5, wherein the mounting terminal (12) comprises interlayer conductors disposed in respective at least three adjacent ones (31) of the plurality of base layers.
Regarding to claim 6, wherein the mounting terminal (12) is in the shape of a rectangular parallelepiped.
Regarding to claim 8, wherein the multilayer electronic component is in the shape of a rectangular parallelepiped and has a side face perpendicular to the mount surface, the multilayer electronic component further comprising a side terminal (12) disposed on the side face and connected to the mounting terminal, see Figure L
Uchikoba et al disclose all limitations of the claimed invention but fail to disclose that:
-the mounting terminal is disposed on the mount surface and embedded from the mount surface into the element body such that such that the mount surface circumscribes the mounting terminal as called for in claim 1.
          Nevertheless,  Kitajima suggests to place the mounting terminal (6f on Figure 1 or 105 on Figure 7) inside the mounting layer for reducing or preventing defects in mounting  components, such as component misalignment or poor solder wettability, that can occur due to misalignment of some of the mounting terminals from the same plane, see the paragraph 22.
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to place the mounting terminal of Uchikoba et al inside the 
Regarding claim 17, wherein the modified device would have the mounting terminal has the modified device of an exposed surface that is exposed from the element body and circumscribed by the mount surface; and the mount surface and exposed surface are coplanar.
Allowable Subject Matter
Claim 9 is allowed because the prior art of record fails to disclose that the multilayer electronic component is a directional coupler; the inner conductor includes a main line and a secondary line; and the mounting terminal includes a pair of first mounting terminals connected to respective ends of the main line, and a pair of second mounting terminals connected to respective ends of the secondary line.
          Claims 10-16 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
- wherein the multilayer electronic component is a directional coupler; the inner conductor includes a main line and a secondary line; and the mounting terminal includes a pair of first mounting terminals connected to respective ends of the main line, and a pair of second mounting terminals connected to respective ends of the secondary line as combined in claims 10-16.

Response to Applicant’s Arguments


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842